FOURTH DIVISION
                                DILLARD, C. J.,
                          DOYLE, P. J., and MERCIER, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      June 19, 2018




In the Court of Appeals of Georgia
 A18A0461. FARMER v. GEORGIA DEPARTMENT OF
     CORRECTIONS.

      DILLARD, Chief Judge.

      Tammi Farmer appeals the trial court’s dismissal of her negligence action

against the Georgia Department of Corrections (“GDOC”), arguing that the court

erred by (1) finding that her ante-litem notice failed to comply with the Georgia Tort

Claims Act’s (“GTCA”) requirement that the notice provide the amount of the loss

claimed and (2) considering documents outside the pleadings. For the reasons set

forth infra, we affirm.

      The record shows that Farmer filed a complaint for damages against the

GDOC, alleging that on May 16, 2013, while in custody of the Women’s Probation

Detention Center in Claxton, Georgia and participating in a work-release program,
she slipped and fell in pallet-jack fluid that leaked on the floor in her work area,

resulting in a torn meniscus and ACL in her right knee. Farmer’s complaint also

asserted that, prior to filing this negligence action, she complied with all of the

GTCA’s notice requirements. And in support, Farmer attached a letter dated

September 27, 2013, addressed to the GDOC, which provided notice of her claim, as

well as an accompanying receipt of delivery.

      The GDOC answered Farmer’s complaint, denying liability for negligence and

asserting several affirmative defenses, including that she failed to strictly comply with

the GTCA’s notice requirements. Simultaneously with its answer, the GDOC also

filed a motion to dismiss Farmer’s complaint, arguing that the trial court lacked

subject-matter jurisdiction because her ante-litem notice did not comply with the

GTCA’s requirements that she provide the amount of the loss claimed and identify

the acts or omissions resulting in her alleged loss. In support of its motion, the GDOC

attached a portion of Farmer’s medical records evincing that she received medical

treatment prior to the date of the ante-litem notice. On August 5, 2015, Farmer filed

her response to the GDOC’s motion, noting, inter alia, that on August 26, 2014, she

submitted a settlement demand to the GDOC for $100,000, and she attached a copy

of her settlement-demand package. Following further briefing by the parties and a

                                           2
hearing on the matter, the trial court granted the GDOC’s motion to dismiss the

complaint, finding that Farmer failed to strictly comply with the GTCA’s notice

requirement that she provide a specific dollar amount of her alleged losses or a range

of such losses in her ante-litem notice. This appeal follows.

      We review de novo a trial court’s ruling on a motion to dismiss based on

sovereign-immunity grounds, “which is a matter of law.”1 Further, the trial court’s

factual findings will be sustained if “there is evidence supporting them, and the

burden of proof is on the party seeking the waiver of immunity.”2 With these guiding

principles in mind, we turn now to Farmer’s specific claims of error.

      1. Farmer first argues that the trial court erred by dismissing her claim based

on its finding that the ante-litem notice did not strictly comply with the notice

requirements of the GTCA. We disagree.

      The GTCA is a limited waiver of the State’s sovereign immunity, crafted—as

is constitutionally authorized—by our General Assembly, and “not subject to

modification or abrogation by our courts, and requires a party with a potential tort



      1
      Dorn v. Ga. Dep’t of Behavioral Health & Developmental Disabilities, 329
Ga. App. 384, 385 (765 SE2d 385) (2014) (punctuation omitted).
      2
          Id. (punctuation omitted).

                                          3
claim against the State to provide [it] with notice of the claim prior to filing suit

thereon.”3 Moreover, the ante-litem notice requirements serve the purpose of

“ensuring that the State receives adequate notice of the claim to facilitate settlement

before the filing of a lawsuit.”4 Importantly, a claimant must “strictly comply with the

notice provisions as a prerequisite to filing suit under the GTCA, and substantial

compliance is not sufficient.”5 To be sure, strict compliance does not demand a


      3
        Williams v. Wilcox State Prison, 341 Ga. App. 290, 291 (1) (799 SE2d 811)
(2017) (punctuation and footnote omitted); accord Silva v. Ga. Dep’t of Transp., 337
Ga. App. 116, 117 (2) (787 SE2d 247) (2016); see generally Alden v. Maine, 527 U.S.
706, 713 (I), 715 (I) (B) (119 SCt 2240, 144 LE2d 636) (1999) (“[A]s the [federal]
Constitution’s structure, and its history, and the authoritative interpretations by this
Court make clear, the States’ immunity from suit is a fundamental aspect of the
sovereignty which the States enjoyed before the ratification of the Constitution, and
which they retain today. . . . The generation that designed and adopted our federal
system considered immunity from private suits central to sovereign dignity. When the
Constitution was ratified, it was well established in English law that the Crown could
not be sued without consent in its own courts. . . . “).
      4
       Williams, 341 Ga. App. at 291-92 (1) (punctuation omitted); accord Dorn,
329 Ga. App. at 385.
      5
        Williams, 341 Ga. App. at 292 (1) (punctuation omitted); accord Dorn, 329
Ga. App. at 385; see DeFloria v. Walker, 317 Ga. App. 578, 580 (732 SE2d 121)
(2012) (“[I]t is well established that strict compliance with the notice provisions is a
prerequisite to filing suit under the [GTCA], and substantial compliance therewith is
insufficient. Strict compliance is necessary because the [GTCA] represents a limited
waiver of the state’s sovereign immunity, crafted, as is constitutionally authorized,
by our Legislature, and not subject to modification or abrogation by our courts.”
(punctuation and footnote omitted)).

                                           4
“hyper-technical construction that would not measurably advance the purpose of the

GTCA’s notice provisions as reflected by the plain meaning of the relevant statutory

text.”6 But even in cases that arguably reflect some degree of leniency, the plaintiffs

“complied with the plain language of the ante-litem-notice requirements.”7 Indeed,

in one such case, our Supreme Court explicitly reaffirmed that “the GTCA must be



      6
         Williams, 341 Ga. App. at 292 (1) (punctuation omitted); accord Dorn, 329
Ga. App. at 385; see Williams v. Ga. Dep’t of Human Res., 272 Ga. 624, 625 (532
SE2d 401) (2000) (noting that, in construing the GTCA’s “statutory [notice]
provision, both this Court and the court of appeals have looked to the plain meaning
of the statutory language”); see also Antonin Scalia & Bryan Garner, Reading Law:
The Interpretation Of Legal Texts 69 (1st ed. 2012) (“The ordinary-meaning rule is
the most fundamental semantic rule of interpretation.”).
      7
         DeFloria, 317 Ga. App. at 582; see Cummings v. Ga. Dep’t of Juvenile
Justice, 282 Ga. 822, 825-826 (653 SE2d 729) (2007) (plaintiff complied with statute
when she named the agency she believed to be responsible at the time she served her
initial notice); Ga. Ports Auth v. Harris, 274 Ga. 146, 150 (2) (549 SE2d 95) (2001)
(holding that delivery by Federal Express satisfied the personal delivery requirement
of OCGA § 50-21-26 and that receipt requirement was satisfied when plaintiff
obtained a copy of the FedEx letter that was stamped as “received” by DOAS); Norris
v. Ga. Dep’t of Transp., 268 Ga. 192, 193 (486 SE2d 826) (1997) (holding that
plaintiff complied with plain language of the notice requirement when notice was
mailed within statutory period even though it was not received until after). Cf. Camp
v. Coweta County, 280 Ga. 199, 201 (1) (625 SE2d 759) (2006) (construing the
service-of-process and notice requirements of OCGA § 50-21-35); see generally
Perdue v. Athens Tech. College, 283 Ga. App. 404, 407 (641 SE2d 631) (2007)
(discussing the Supreme Court of Georgia’s holdings in Norris and Camp in the
context that “[t]he strict compliance requirement does not . . . take precedence over
the plain language or meaning of the statute”).

                                          5
strictly construed.”8 Suffice it to say, “substantial compliance is not strict

compliance.”9 Strict compliance is “exactly what it sounds like: strict.”10 Thus, if the

ante-litem notice requirements are not met, then the State does not waive sovereign

immunity, and “the trial court lacks subject-matter jurisdiction over the case.”11

      As to those requirements, OCGA. § 50-21-26 (a) (5) provides that an ante-litem

notice must

      state, to the extent of the claimant’s knowledge and belief and as may be
      practicable under the circumstances, the following: (A) [t]he name of the
      state government entity, the acts or omissions of which are asserted as
      the basis of the claim; (B) [t]he time of the transaction or occurrence out
      of which the loss arose; (C) [t]he place of the transaction or occurrence;


      8
          Harris, 274 Ga. at 150 (2).
      9
        DeFloria, 317 Ga. App. at 582; accord Williams, 341 Ga. App. at 292 (1);
see Cummings, 282 Ga. at 824 (emphasizing that “strict compliance with the notice
provisions is a prerequisite to filing suit under the GTCA, and substantial compliance
therewith is insufficient”).
      10
         DeFloria, 317 Ga. App. at 582; accord Williams, 341 Ga. App. at 292 (1);
see The Compact Oxford English Dictionary 1927 (2d ed. 1991) (defining “strict” as,
inter alia, “exact, precise, not vague or loose”).
      11
          Williams, 341 Ga. App. at 292 (1) (punctuation omitted); accord Bd. of
Regents of Univ. Sys. of Ga. v. Myers, 295 Ga. 843, 845 (764 SE2d 543) (2014);
Dorn, 329 Ga. App. at 385; see DeFloria, 317 Ga. App. at 582-83 (noting this Court’s
previous warning that “the explicit ante litem notice provision is ignored only at peril
to a plaintiff’s cause of action and serves as a condition precedent for bringing suit
under the Act”).

                                           6
      (D) The nature of the loss suffered; (E) [t]he amount of the loss claimed;
      and (F) [t]he acts or omissions which caused the loss.12

Here, in granting the GDOC’s motion to dismiss, the trial court found that Farmer’s

ante-litem notice failed to strictly comply with OCGA § 50-21-26 (a) (5) (E)’s

requirement that it specify the amount of the loss claimed because it did not “provide

a specific dollar amount [or] . . . a range of losses.” The trial court’s finding is

supported by the record.13

      As previously mentioned, Farmer’s ante-litem notice, dated September 27,

2013, informed the GDOC that she suffered an injury on May 16, 2013, while

participating in a work-release program. Specifically, the notice indicated that

Farmer’s injuries resulted from a slip and fall and required medical attention, as well

as hospitalization. As to the amount of the loss claimed, the notice stated, “The

damages amount has not yet been determined[;] however, [Farmer] will be seeking



      12
           (Emphasis supplied).
      13
          The GDOC also argues that Farmer’s ante-litem notice was deficient for
failing to identify the acts or omissions which caused her loss, as required by OCGA
§ 51-21-26 (a) (5) (F). While the GDOC raised this argument below, the trial court
did not address it. Regardless, because we affirm the trial court’s finding that Farmer
failed to strictly comply with OCGA § 51-21-26 (a) (5) (E), we need not address
whether her ante-litem notice also failed to comply with any of the statute’s other
requirements.

                                          7
full payment of any and all damages to her person, physically[,] and mentally.” The

notice also advised that Farmer had already been treated for her injuries. Lastly, the

notice informed the GDOC that Farmer planned to seek damages for any future

disability resulting from her injuries.

      Contrary to Farmer’s contentions, her argument that the ante-litem notice

strictly complied with OCGA § 50-21-26 (a) (5) (E)’s requirement that it include the

amount of the loss claimed is foreclosed by the Supreme Court of Georgia’s decision

in Board of Regents v. Myers,14 and other precedent materially indistinguishable from

this case. In Myers, the plaintiff injured her left ankle when she stepped into a hole

in the parking lot of a state college, and her ante-litem notice provided, in relevant

part, that “the amount of [her] loss is yet to be determined as she is still incurring

medical bills and does not yet know the full extent of her injury.”15 In evaluating the

sufficiency of the plaintiff’s ante-litem notice, our Supreme Court explained that

OCGA § 50-21-26 (a) (5) (E) requires that “a claimant must state the amount of the

loss claimed to the extent of the claimant’s knowledge and belief and as may be




      14
           295 Ga. 843 (764 SE2d 543) (2014).
      15
           Id. at 844.

                                          8
practicable under the circumstances.”16 And ultimately, the Myers Court held that the

plaintiff’s notice “failed to strictly comply with that ante litem notice requirement

because it did not state any amount of loss whatsoever.”17 In doing so, the Court noted

that “the extent of [the plaintiff’s] knowledge and belief at the time of notice

included, at a minimum, the medical expenses she had incurred thus far.”18 Indeed,

according to our Supreme Court, “a claimant is not relieved from giving some notice

to the State even if her knowledge is incomplete or she must rely on her belief.”19

      Similarly to the plaintiff in Myers, Farmer’s ante-litem notice did not provide

any amount of the loss claimed or range of losses. Nevertheless, in an attempt to

distinguish Myers and other similar cases, Farmer argues that, although her initial

notice did not provide an amount of the loss claimed, she subsequently sent the

GDOC a settlement-demand package, which contained the details regarding her



      16
           Id. at 846 (punctuation omitted).
      17
           Id. (emphasis supplied).
      18
         Id.; see Driscoll v. Bd. of Regents of Univ. Sys. of Ga., 326 Ga. App. 315, 317
(757 SE2d 138) (2014) (holding that plaintiff’s ante-litem notice failed to comply
with GTCA’s requirement that it state the amount of the loss claimed when the notice
“failed to state any amount of loss whatsoever”).
      19
           Myers, 295 Ga. at 846-47.

                                           9
injuries, the amount of her medical expenses, and a settlement demand for $100,000.

But Farmer concedes that her settlement-demand package was not sent until after

expiration of the statutory 12-month period for providing an ante-litem notice.20 And

as with all of OCGA § 50-21-26 (a) (5)’s notice requirements, providing a timely

ante-litem notice is a jurisdictional prerequisite to filing suit.21




      20
         See OCGA 50-21-26 (a) (1) (providing that, under the GTCA, “notice of a
claim shall be given in writing within 12 months of the date the loss was discovered
or should have been discovered”). Here, Farmer alleged that her injury occurred on
May 15, 2013, and she sent her ante-litem notice on September 27, 2013, well within
the statutory 12-month period. But Farmer’s settlement-demand package, which
included the amount of the loss she suffered, was dated August, 26, 2014, over 15
months after she was injured. Thus, to the extent Farmer’s settlement demand was
intended to supplement or amend her original ante-litem notice, it was untimely and
cannot be considered. See Silva, 337 Ga. App. at 119-20 (4) (explaining that any
amendment to an ante-litem notice must be filed within the 12-month statutory
deadline applicable to the original notice); Perdue v. Athens Tech. Coll., 283 Ga.
App. 404, 408 (641 SE2d 631) (2007) (holding that, although “nothing in the plain
language of [OCGA] § 50-21-26 requires the ante-litem notice to be provided in one
document,” a supplemental letter providing the amount of the loss claimed, which
was omitted from the original ante-litem notice, was not sent by certified mail and,
therefore, did not strictly comply with the statute’s requirements, precluding it from
consideration).
      21
         See, e.g., Clark v. Bd. of Regents of Univ. Sys. of Ga., 250 Ga. App. 448, 449
(552 SE2d 445) (2001) (holding that defendant state entity was entitled to summary
judgment because plaintiff failed to file her ante-litem notice within the 12-month
statutory period, which is a jurisdictional prerequisite to suit).

                                            10
       Farmer next argues that she strictly complied with the GTCA’s notice

requirements because OCGA § 50-21-26 (a) (5) (E) does not require a claimant to

state the exact amount of the loss claimed when the amount of the loss is “ongoing

and unknown or otherwise impractical to provide at the time the ante litem notice is

provided to the State.” But Farmer ignores that her ante-litem notice was not deficient

because she failed to provide the exact amount of her total loss, but rather because it

failed to state any amount or range of amounts at all. Indeed, the GTCA’s ante-litem

notice provisions “clearly contemplate the possibility that a claimant may have

imperfect information regarding various facets of her claim at the time her notice is

submitted.”22 As a result, the GTCA does not require that “a claimant give notice of

the ‘entire loss,’ the ‘complete loss,’ or the ‘total loss.’”23 Instead, the statute’s plain

language merely “requires notice of the amount of the loss claimed at that time,

within the belief and knowledge of the claimant, as may be practicable under the

circumstances.”24 Nevertheless, Farmer is not relieved from “giving some notice to




       22
            Myers, 295 Ga. at 846 (punctuation omitted).
       23
            Id.
       24
            Id. (emphasis supplied).

                                            11
the State even if her knowledge is incomplete or she must rely on her belief.”25 For

example, Farmer—in addition to providing the amount of the loss claimed, which

would have included her medical expenses thus far—could have also stated that,

based on her belief, “there would be some pain and suffering damages or lost wages

in the future, the amounts of which she did not yet have knowledge and could not

practicably provide at that time.”26 In fact, Farmer’s notice did advise that she might

suffer additional losses in the future.

      Although Farmer’s ante-litem notice indicated that, prior to the date of the

notice, she had already received medical treatment for her injuries, she argues that it

was not possible to provide the amount of her loss because she had not yet received

any medical bills or other documents informing her of those losses.27 Farmer also


      25
           Id. at 846-47 (punctuation omitted) (emphasis supplied).
      26
           Id. at 847.
      27
         In the factual background section of her appellate brief, Farmer states,
without citing to the record, that she did not receive any medical bills prior to sending
her ante-litem notice because she had health insurance through her estranged
husband’s company, and the bills were sent to his address. But Farmer does not allege
that she could not have obtained her medical bills directly from the hospital or that
she had no means by which to estimate the amount of those bills based on her
knowledge of the treatment she received. As discussed supra, our Supreme Court has
held that, when a claimant has received medical treatment, he or she must provide at
least some notice of the amount of her loss based on his or her knowledge and belief,

                                           12
finds it significant that she continues to experience pain and is uncertain about “two

very different directions [as to] her future medical treatment.” But again, Farmer was

not required to provide the exact amount included on her medical bills in the ante-

litem notice. All that was required under the GTCA was for her to provide an

estimated amount of those expenses based on her knowledge of the treatment she had

received as of the time the ante-litem notice was sent.

      Nevertheless, Farmer relies on several distinguishable cases that do not address

OCGA § 50-21-26 (a) (5) (E)’s requirement that the claimant provide notice of the

amount of the loss claimed and that, unlike Myers, involve situations in which the

specific type of notice at issue was incomplete, inaccurate, or even sufficient, not




even if the amount is imprecise and even if he or she might suffer unknown future
losses. See Myers, 295 Ga. at 846-47 (holding that when the claimant had incurred
medical expenses, “the extent of her knowledge and belief at the time of notice
included, at a minimum, the medical expenses she had incurred thus far”); Ga. Dep’t
of Transp. v. King, 341 Ga. App. 102, 106 (798 SE2d 492) (2017) (holding that the
claimant failed to strictly comply with the GTCA’s requirement to provide notice of
the amount of the loss claimed when, inter alia, she was under ongoing medical care,
and the ante-litem notice failed to provide any amount of the loss claimed). Accepting
Farmer’s excuse for her failure to provide at least some notice of the amount of her
loss would not only conflict with our Supreme Court’s holding in Myers, but would
allow any litigant to circumvent OCGA § 50-21-26 (a) (5) (E)’s jurisdictional notice
requirement simply by claiming not to have seen or have knowledge of his or her own
medical bills. This is something we cannot abide.

                                         13
entirely omitted.28 But this is not a case where “the extent of the injuries was

unknown, or the notice was merely imprecise, or the claimant made a good faith

mistake.”29 Significantly, providing the notice required by OCGA § 50-21-26 (a) (5)

(E) “does not bind a claimant to an amount of the loss claimed.”30 To the contrary, the

function of the ante-litem notice is “not to ‘bind’ a plaintiff to a certain amount, but



      28
          See Cummings, 282 Ga. at 824-25 (holding claimant’s ante-litem notice
satisfied the GTCA’s requirement that it provide notice of the government agency
responsible for the loss when claimant incorrectly identified the Department of
Transportation, which claimant believed to be the responsible agency, rather than the
Department of Juvenile Justice, which was actually the responsible agency, and
noting that the GTCA requires a claimant to identify the agency asserted to be
responsible, not the one actually responsible); Harris, 274 Ga. at 150 (2) (holding
claimant’s notice satisfied OCGA § 50-21-26 (a)’s personal-delivery requirement,
even though the notice was delivered by Federal Express because, although the
GTCA “specifies that delivery must be personal, it sets forth no limitations on the
persons allowed to make the delivery”); Bd. of Regents v. Canas, 295 Ga. App. 505,
509-10 (2) (672 SE2d 471) (2009), overruled on other grounds by Rivera v.
Washington, 298 Ga. 770 (784 SE2d 775) (2016) (holding claimant’s ante-litem
notice complied with the GTCA’s requirement that he provide notice of his claim
when he alleged a negligence claim generally without specifically referencing a
failure-to-warn claim, and that the notice complied with the GTCA’s requirement that
he provide notice of the time of the occurrence when he identified a “continuous”
period of treatment, rather than a specific date).
      29
           Driscoll, 326 Ga. App. at 317 (footnotes omitted).
      30
         Myers, 295 Ga. at 847; see King, 341 Ga. App. at 106 (“[T]he Supreme Court
has made clear that the ‘amount of loss claimed’ in the ante litem notice does not bind
the claimant. . . .”).

                                          14
to provide notice to the State of the magnitude of the claim, as practicable and to the

extent of the claimant’s knowledge and belief at the time of the notice.”31 And

because Farmer provided no notice of the amount of her loss, she failed to strictly

comply with GTCA’s notice requirements, the State did not waive sovereign

immunity, and the trial court lacked jurisdiction to adjudicate her claim.32

      2. Farmer also argues that the trial court erred by considering documents

outside the pleadings. This argument fails for several reasons.



      31
        Myers, 295 Ga. at 847 (punctuation omitted); see Dorn, 329 Ga. App. at 386
(“[T]he GTCA “does not require that a claimant give notice of the ‘entire loss,’ the
‘complete loss,’ or the ‘total loss.’ But the plain language of the statute, as noted
above, does require notice of the amount of the loss claimed at that time, within the
belief and knowledge of the claimant, as may be practicable under the
circumstances.” (citation and punctuation omitted)).
      32
          See Myers, 295 Ga. at 846-47 (holding that an ante-litem notice failed to
strictly comply with OCGA § 50-21-26 (a) (5) (E) when “it did not state any amount
of loss whatsoever”); King, 341 Ga. App. at 106 (holding claimant failed to strictly
comply with the GTCA’s requirement to provide notice of the amount of the loss
claimed when, inter alia, she was under ongoing medical care, but the ante-litem
notice failed to provide any amount of the loss claimed); Silva, 337 Ga. App. at 117-
18 (2) (holding that the trial court correctly relied on Myers in dismissing a case
based on claimant’s failure to provide any notice of the loss claimed, despite the
claimant’s argument that, at the time she sent the ante-litem notice, she had no idea
what future medical costs she might incur in the future); Driscoll, 326 Ga. App. at
318 (holding that an ante-litem notice failed to strictly comply with OCGA § 50-21-
26 (a) (5) (E) when there was an “absence of any statement regarding the amount of
loss”).

                                          15
      First, Farmer does not cite to the record or to any applicable legal authority to

support this cursory claim of error, and she fails to identify any specific document or

other evidence that the court improperly considered. And as we have repeatedly

emphasized, under the rules of this Court, “an appellant must support enumerations

of error with argument and citation of authority, and mere conclusory statements are

not the type of meaningful argument contemplated by our rules.”33

      Second, there is nothing in the trial court’s one-page order granting the

GDOC’s motion to dismiss Farmer’s complaint suggesting that the trial court

did consider anything other than the complaint and the attached ante-litem notice,

which it necessarily must review.




      33
           Gunn v. State, 342 Ga. App. 615, 623-24 (804 SE2d 118) (2017)
(punctuation and footnote omitted); accord Brittain v. State, 329 Ga. App. 689, 704
(4) (a) (766 SE2d 106) (2014); see Court of Appeals Rule 25 (a) (3) (providing that
part three of appellant’s brief “shall contain the argument and citation of authorities”
and “a concise statement of the applicable standard of review with supporting
authority for each issue presented in the brief”); see also Court of Appeals Rule 25
(c) (2) (providing that “[a]ny enumeration of error which is not supported in the brief
by citation of authority or argument may be deemed abandoned”). While Farmer
summarily states that she “vigorously objects” to the trial court considering “any
documents or evidence outside of the pleadings,” it is worth noting that in her first
enumeration of error addressed in Division 1, supra, she heavily relies on
consideration of a settlement-demand package that she filed outside of the pleadings.

                                          16
      Finally, Farmer is simply incorrect that the trial court was not permitted to

consider the ante-litem notice or any other documents outside the record. Indeed, the

lack of subject-matter jurisdiction, “such as failure to comply with the ante litem

notice provisions of the GTCA, is a matter in abatement, not a motion designed to test

the merits of the claim.”34 Thus, it is controlled by OCGA § 9-11-43 (b), “which

provides that . . . when a motion is based on facts not appearing of record, the court

may hear the matter on affidavits presented by the respective parties, but the court

may direct that the matter be heard wholly or partly on oral testimony or

depositions.”35 Here, the trial court was tasked with determining whether it had

subject-matter jurisdiction over the case, and thus, it was permitted to consider

documents or other evidence outside the pleadings.36




      34
           Harris, 243 Ga. App. at 510 (1) (a).
      35
           Id. (punctuation and emphasis omitted).
      36
         See id. at 510-11 (1) (a) (holding that a trial court did not err in considering
evidence outside the pleadings for the purpose of determining whether it had subject-
matter jurisdiction over claim brought under the GTCA); Pettus v. Drs. Paylay, Frank
& Brown, P.C., 193 Ga. App. 335, 335 (387 SE2d 613) (1989) (“[A] motion
contesting the court’s jurisdiction to consider the subject matter is not converted to
a motion for summary judgment by the trial court’s consideration of matters outside
the pleadings.”).

                                           17
      For all these reasons, we affirm the trial court’s dismissal of Farmer’s

complaint.

      Judgment affirmed. Doyle, P. J., and Mercier, J., concur.




                                       18